                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


IN RE:
            Mario Hall,                                     Case No. 19-45720
                                                            Chapter 7
                        Debtor.                             Judge Thomas J. Tucker
______________________________/


ORDER DENYING APPLICATION TO PAY FILING FEES IN INSTALLMENTS FOR
        FAILURE TO PAY THE FILING FEES IN CASE NO. 19-42453

         The debtor has filed an application to pay filing fees in installments in the above-styled

case. A review of court records show that the debtor filed a prior case, Case No. 19-742453,

which was dismissed without paying the filing fee in full. To date, a balance of $670.00 is owed

to the Bankruptcy Court. Therefore,

         IT IS HEREBY ORDERED that the Application to Pay Filing Fees in Installments,

docket # 6 is DENIED. The debtor must pay both filing fees in full on or before 4/30/2019.

Failure to pay the filing fee in full by this date will result in the entry of an order to show cause

and required appearance at the hearing.

         IT IS FURTHER ORDERED that until the filing fee is paid in full the debtor shall not

pay, and no person shall accept, any money for services in connection with this case, and the

debtor shall not relinquish, and no person shall accept, any property as payment for services in

connection with this case.

Signed on April 16, 2019




    19-45720-tjt      Doc 8    Filed 04/16/19      Entered 04/16/19 11:55:26         Page 1 of 1
